DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because same reference characters have been used to designate multiple steps in fig 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 uses multiple terms that are confounded with terms of parent claim 8 with antecendent and double inclusion issues and it is unclear if claim 9 is an independent or dependent claim.  The metes and bounds of the claim cannot be determined and are therefore indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim doesn’t further limit parent claim 8, see 35 USC 112b rejection above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1,3-11,14,16,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al US 2009/0320795 in view of Achleitner et al US 20077/0213918.
In Re 1 Delp teaches
A method for determining the configuration of a combustion engine of a motor vehicle (inherently engines are used in vehicles), said vehicle comprising a combustion engine comprising a plurality of cylinders, a fuel injection rail for injecting fuel into said cylinders, a high pressure hydraulic injection pump capable of pumping fuel into said injection rail, a control valve for controlling the opening and closing of said injection pump, a measurement sensor for measuring the pressure of the fuel flowing in said injection rail, referred to as a pressure sensor, and a control module, said engine  further comprising a crankshaft having an angular position from a reference position (L para 45) and at least one camshaft rigidly connected to said crankshaft such that the crankshaft performs two full revolutions when the at least one camshaft performs one full revolution (inherent to four stroke cycle), said injection pump (fig 1, 27,35,16) comprising at least one fuel pumping piston and being mounted synchronously with said crankshaft such that said at least one piston pumps fuel an odd number of times during one revolution of said at least one camshaft (once per injection, para 38)(figs 1-2 have the claimed structure), said method being comprising: 
- a step (E1A) of detecting the reference position of the crankshaft (para 45), 
- a step (E2A) of controlling, by the control module (37), the closing of the control valve of the injection pump (paras 39-43), 
- after a first predetermined time interval (S14 T_W), a step (E4A) of measuring, by the pressure sensor, a fuel pressure value (P_F_S, fig 3) in the injection rail, 
- a step (E5A) (s6 paras 53-54) of comparing the fuel pressure value measured in the injection rail with a predetermined initial pressure value, and  4Docket No. 0563-1462 
6A) of determining a first configuration (CRK_R1 S24 para 51) of the engine when the fuel pressure value measured in the injection rail is greater than or equal to a first predetermined pressure threshold (THD, S22 yes) or of determining a second configuration (CRK_R2 S26) of the engine when the fuel pressure value measured in the injection rail is between a second predetermined pressure threshold (taken as 0).
	Delp does not teach although Achleitner teaches a third predetermined pressure threshold (para 47, upper and lower tolerance limits).  Achleitner further teaches using tolerance range limits to determine suitability of continuing computer processing (para 47).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Delp’s second configuration with Achleitner’s upper and lower limits to determine suitability of processed data.
	In Re 3,4,7,10,11 Delp discloses the claimed invention except for specific pressure values (Mpa) and time durations (ms) It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use specific thresholds and wait times since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).
In Re 5, Delp further teaches comprising, prior to the step of detecting the reference position of the crankshaft, a preliminary step (S32) of measuring said initial pressure value in said injection rail.
In Re 6, Delp further teaches as said at least one piston of the injection pump pumps fuel an odd number of times during one revolution of said at least one camshaft (para 38), each cam of said camshaft comprises an odd number of lobes (construed as single lobe 17 of cam of camshaft fig 2).
In Re 8,9 rejected in view of in re 1 as taught by Delp in view of Achleitner as described above.
In Re 14,16,17,19,20 rejected in view of in re 4,5,6 as taught by Delp in view of Achleitner as described above.

Allowable Subject Matter
Claims 2,12,13,15,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious after determine which phase or revolution the engine is in again running a different engine revolution determination which also includes an error diagnosis in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record on PTO-892 teaches determining the first or second revolution of the crankshaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARL C STAUBACH/Primary Examiner, Art Unit 3747